DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “one side of at least one of the two fire retardant layers opposite to the support layer is provided with a plurality of first ribs extending to a first direction are formed by injection molding.”  It is not clear which elements the phrase “are formed by injection molding” refers to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 20200282614 A1) (“Honda”).   
With respect to claim 1, Honda discloses a multilayer structure formed by injection molding (abstr., 0012), comprising a support layer – a reinforcing fiber base - formed of a porous fabric – woven fabric – cloth (0026) and having a first face and a second face (0006, 0026), and a fire retardant layer formed of a thermoplastic fire retardant polymer material – the polyamide resin composition comprises flame retardants – wherein the fire retardant layer is injection molded to cover the first face of the support layer (0012, 0047, 0048, 0059).  Honda is silent with respect to two fire retardant layers formed of a thermoplastic fire retardant polymer material, the second fire retardant layer injection molded to cover the second face of the support layer, but duplication of parts has no patentable significance unless new and unexpected result is produced (MPEP 2144.04(VI)).  Regarding the recitation in the preamble “fire extension resistant and fire protection structure”, that recitation has been interpreted as a recitation of intended use, and since Honda discloses flame retardants present in the thermoplastic material, it would be obvious to one of ordinary skill in the art that the structure of Honda is capable to perform as intended.
Regarding claim 2, Honda teaches the structure of claim 1, wherein the thermoplastic fire retardant polymer material is a semi-crystalline thermoplastic polymer composite (0056).
As to claim 3, Honda teaches the structure of claim 1, wherein the porous fiber fabric is a woven fiber cloth (0026).
With respect to claim 5, Honda teaches the structure of claim 1, wherein the porous fiber fabric is formed of a graphite fiber, a carbon fiber, a glass fiber, a ceramic fiber, a silicon nitride fiber, or an aramid synthetic fiber (0027, 0028, 0030, 0031).
Regarding claim 7, Honda teaches the structure of claim 1.  Since Honda discloses the multilayer structure as recited in claim, the structure suitable for use in aircraft components and automobile components (0072) it would be obvious to one of ordinary skill in the art that it satisfies the standard recited in claim 7.
With respect to claim 10, Honda teaches the structure of claim 1.  Since the molded article of Honda can be used in a variety of applications including aircraft components, automobile components, including various automobile interior parts (0072), and since the fire retardant layers are formed by injection molding as discussed above with respect to claim 1, it would be obvious to one of ordinary skill in the art that one side of at least one of the two fire retardant layers opposite the support layer would be provided with a plurality of screw posts formed by injection molding.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda, in view of Takeuchi et al. (US 2015/0030864 A1) (“Takeuchi”).   
With respect to claim 4, Honda teaches the structure of claim 1, but is silent with respect to the porous fiber fabric having a mesh number of 100-5000.  
Takeuchi discloses a structure to be used in aircraft (abstr., 0105), wherein a porous fiber fabric to be used in joining a thermoplastic composite material has a mesh number of from 100 to 100000 (0042, 0052, 0053).  The range of mesh number overlaps the range recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the porous fiber fabric layer having a mesh number as disclosed in Takeuchi, as such mesh number is known in the art of aircraft structures including porous fiber fabric and a thermoplastic composite material.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda, in view of Galli et al. (US 6500881 B1) (“Galli”).   
With respect to claim 6, Honda discloses the structure of claim 1.  Honda discloses the thermoplastic fire retardant polymer material comprises a polyamide (0048, 0050) and reinforcement modifier – a filler such as metal oxide (0053), the content of the filler being from 10 to 250 parts by weight based on 100 parts by weight of the polyamide resin (0055).  The material also comprises additives such as a lubricant, a surfactant, a fire retardant, a toughener – impact resistance modifier, the content of these additives being 10 parts by weight or less based on 100 parts by weight of the polyamide resin.  The range of the polyamide content and the additives content overlaps the range recited in claim 6, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Galli discloses a thermoplastic fire retardant polymer material comprising polyamide and from 1 to 30 wt. % of a nontoxic fire retardant with respect to the weight of polyamide resin (abstr., col. 1, lines 60-67, col. 2, lines 1-2), the material composition also including an antioxidant among other additives (col.3, lines 15-20).  The combination of Honda and Galli, both disclosing polyamide-based fire retardant polymer materials, discloses a fire retardant polymer material having the amount of polyamide, fire retardant and reinforcement modifier in the amounts that overlap ranges recited in claim 6; overlapping ranges have ben held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that a person skilled in the art would adjust the optimal amounts of additives – a lubricant, a surfactant, an antioxidant, a toughener - in order to obtain the desired characteristics of the material.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda, in view of Palmer (US 6892993 B2).   
With respect to claim 8, Honda teaches the structure of claim 1, but is silent with respect to one side of at least one of the two fire retardant layers opposite to the support layer being provided with a plurality of first ribs in a first direction.  Palmer discloses an article which is a part of an aircraft (col. 1, lines 21-23), the article provided with a plurality of first ribs in a first direction (col. 1, lines 1-5, col. 2, lines 45-55, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide one side of at least one of the two fire retardant layers opposite the support layer with a plurality of first ribs in a first direction, as it is known in the art of aircraft components to include a plurality of ribs in a first direction, Honda disclosing a structure that is part of an aircraft component (0072).
Regarding claim 9, Honda and Palmer teach the structure of claim 8.  Palmer discloses the article comprising a plurality of second ribs extending in a second direction orthogonal to the first direction, wherein the plurality of first ribs and the plurality of second ribs are staggered and connected to each other (col. 1, lines 1-5, col. 2, lines 45-55, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fire retardant layer of Honda and Palmer wherein the plurality of first ribs is formed with a plurality of second ribs so that the plurality of first ribs and the plurality of second ribs are staggered and connected to each other, as disclosed in Palmer, as it is known in the art of aircraft components to include a plurality of first ribs in a first direction and a plurality of second ribs in a second direction, Honda disclosing a structure that is part of an aircraft component (0072).  Since the fire retardant layer of Honda is formed by injection molding as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art that the plurality of second ribs in the structure of Honda and Palmer would be formed by injection molding.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783